    Case 4:18-cv-00474-ALM Document 165 Filed 07/17/19 Page 1 of 1 PageID #: 6783




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

     VIRGINIA INNOVATION SCIENCES,
     INC.,
                Plaintiff,                              Civil Action No.4:18-cv-00474-ALM
           v.
     AMAZON.COM, INC.,                                  JURY TRIAL DEMANDED
                Defendant.

     INNOVATION SCIENCES, LLC,
               Plaintiff,
          v.                                            Civil Action No.4:18-cv-00475-ALM
     RESIDEO TECHNOLOGHIES, INC.,
               Defendant.                               JURY TRIAL DEMANDED

     INNOVATION SCIENCES, LLC,
               Plaintiff,
          v.
     HTC CORPORATION,                                   Civil Action No.4:18-cv-00476-ALM
               Defendant.
                                                        JURY TRIAL DEMANDED
     INNOVATION SCIENCES, LLC,
                   Plaintiff,
            v.                                          Civil Action No.4:18-cv-00477-ALM
     Vector Security, Inc.,
                   Defendant.                           JURY TRIAL DEMANDED


                            Order Granting Motion for Protective Order

.          Having considered the Motion for Protective Order filed by Plaintiff Innovation Sciences,

    LLC’s (f/ka/ Virginia Innovation Sciences, Inc.)(“Innovation”), the Court is of the opinion that

    the motion (Dkt. #62) is well taken and should be GRANTED. It is therefore ORDERED that

    Innovation’s confidentiality designations on its claim charts shall remain at this time.

        SIGNED this 17th day of July, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
